Title: Charles Willson Peale to Thomas Jefferson, 21 March 1809
From: Peale, Charles Willson
To: Jefferson, Thomas


          Dear Sir  Museum March 21st 09
          It was my intention in this to have given you the particulars of expenditures for & to Mr Randolph at my settlement with him on his departure, but I have a variety of bussiness that engrosses my whole attention at this moment, in my next I will do it. I write now only to acknowledge the receipt of your favor of the 10th Instant inclosing one hundred & fifty Dollars for the use of Mr Randolph on his return to the botanical lectures.
          My son Rembrandt is now perpairing to return again to Paris to resume his labour of making Portraits of the eminent Characters in Europe to furnish my Gallery—I have given him the opportunity of painting to the number of 50, when that is completed, very probably I may be enabled to pay him for an encrease of Numbers. by this exertion I hope we shall possess a Gallery of Pictures equal in real Value to any in the world. 
           Mrs Peale desires her love to Mrs Randolph.  I am with much esteem your friend C W Peale
        